Title: To Benjamin Franklin from Jacques Barbeu-Dubourg, 16–17 April 1774
From: Barbeu-Dubourg, Jacques
To: Franklin, Benjamin



A Paris 16e[–17]. avril 1774
Celui qui aura l’honneur de vous remettre cette lettre, Monsieur et cher Ami, est un de mes Confreres distingué par les qualités de l’esprit et du cœur, qui desirant connoitre un peu l’Angleterre et specialement ceux avec qui il y a le plus à apprendre ambitionne surtout l’avantage de vous voir, et m’a temoigné le plus vif empressement sur cela. Je vous serai fort obligé de le recevoir avec cette bonté qui vous est naturelle et que persone n’a plus eprouvée que moi; et si vous vouliez bien lui procurer un accès favorable aupres de Mr. Pringle, ce seroit encore une obligation de plus que je partagerois avec lui. Il se nomme Macquart. M. L’abbé des Prades, grand Vicaire du Diocese de Die, et Secretaire de M. Le Comte d’Artois, avoit fait l’année derniere six vers pour etre mis au bas de votre portrait, et avoit chargé quelquun de me les remettre qui ne fit pas la commission comm’il l’avoit promis. Il m’en a parlé ces jours derniers. Je lui en demandai une copie que je joins icy, afin que vous en jugiez. Quant à moi, je les trouve beaux, mais je doute que ces mots enchaina, tyrannie, heros, soient les termes les plus propres chacun a sa place respective. Ainsi quand je les aurois eus à tems, je crois que je m’en serois encore tenu a mes quatre petits, tout simples qu’ils sont.
Voila donc le bill passé contre la ville de Boston. II me paroit que Mylord North est un homme d’esprit mais de bien peu de sens, qui ne prevoit pas combien il fera de tort a sa patrie par une si fausse demarche qu’il lui fait faire. Non seulement il y a autant a perdre pour l’Angleterre même que pour ses Colonies a l’interruption du commerce de cette ville; mais si les Americains continuent a etre aussi unis et aussi sages qu’ils ont eté jusqu’icy, ils se mettront bientôt en etat de braver tous les efforts de la Metropole et quand même on reussiroit a semer la dissension parmi eux, cela n’aboutiroit qu’a retarder un evenement que la grande Bretagne doit regarder comme inevitable, si elle meme ne change son plan, à quoi je ne vois aucune apparence. Il semble que le Ciel ait voulu sur elle

Repandre cet esprit d’imprudence et d’erreur
De la chute des Rois funeste avant coureur. Racine.

J’ecris par la voye de M. Macquart au Dr. Lettsom, pour le prier de vous donner des nouvelles de son Cousin M. Pickering qui s’etoit chargé d’un paquet pour vous.
Quant a l’electricité, je n’ai rien de nouveau a vous mander. Mais il me revient dans ce moment une idée au sujet de vos mouches noyées en Amerique dans du vin de Madere et ressuscitées a Londres. Croyez vous que cette experience put reussir egalement sur les abeilles, et jusqu’a quel point, car ce seroit une voye bien œconomique pour en faire venir de loin.
Recevez mille amitiés de ma femme, de Melle. Biheron de MM. Dalibard, de Beaumont, Du Pont, de Lor, &c. J’ai l’ honneur d’etre avec un tendre et inviolable attachement Mon tres cher Maitre, Votre tres humble et tres obeissant serviteur
Dubourg


Je rouvre ma lettre pour vous dire que Mr. de Lor que je viens de rencontrer et qui vous salue, n’a point du tout eté surpris de l’experience de Mr. Walsh, qui n’etoit point nouvelle pour lui, et ne paroitra nouvelle a aucun Physicien qui se soit exercé a faire des barometres lumineux, le succès dependant absolument du vide imparfait, et manquant constamment dans le vide parfait.
A propos de M. Walsh, quand nous donnera t’il le detail de ses experiences sur la torpille?


(17. avril)
Je viens de recevoir par le canal de M. Le Roy le discours de M. Pringle a la societé royale du 30e 9bre dernier, que je m’en vais lire immediatement et surement avec grand plaisir, mais il faut que ma lettre parte auparavant. Je vous supplie de lui en faire mes justes remercimens.

